DETAILED ACTION
This action is responsive to communications filed on March 14, 2022. 
Claims 1-21 are pending in the case. 
Claims 1, 13, and 20 are independent claims.


ALLOWABLE SUBJECT MATTER
	Claims 1-21 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 13, and 20, the claimed invention is directed to a method, system, and medium for processing of OOXML content. More specifically, the claimed invention includes extracting multiple XML files from a first OOXML file representing a first document, said multiple XML files including at least a first XML file and a second XML file. Further, the claimed invention includes generating, a first file including a single JSON object representing the first document, said single JSON object being a first array of JSON objects, said first array of JSON objects including multiple JSON objects which are arrays of JSON objects. Further, the claimed invention includes generating the first file including generating a first JSON object from the first XML file and generating a second JSON object from the second XML file and including said first and second JSON objects in said single JSON object. Further, the claimed invention includes using a transmitter to communicate the first file including the single JSON object representing the document to another device.
	Relevant prior art of record includes Baranchenkov et al., US Patent Application Publication no. US 2016/0171018 (“Baranchenkov”). Baranchenkov teaches a system for appending data to existing data of a data collection in a way that is compatible with a structured data format. Para. 0008. Further, a JSON value can be a JSON array, a JSON object, a JSON number, a JSON string, and a JSON literal (e.g., "null"). A JSON array contains an ordered list of elements that are JSON values. A JSON object contains a list of string:value pairs. JSON arrays and objects can be nested within JSON arrays and objects to define a hierarchical organization of the data. Id. Further, A JSON viewer can display elements of JSON data, factoring in the hierarchical structure of the data, such as a JSON array with JSON objects as elements of the array. Id. 
	Baranchenkov, alone or in combination with other prior art of record, fails to teach or fairly suggest extracting multiple XML files from a first OOXML file representing a first document, said multiple XML files including at least a first XML file and a second XML file, generating, a first file including a single JSON object representing the first document, said single JSON object being a first array of JSON objects, said first array of JSON objects including multiple JSON objects which are arrays of JSON objects, generating the first file including generating a first JSON object from the first XML file and generating a second JSON object from the second XML file and including said first and second JSON objects in said single JSON object, and using a transmitter to communicate the first file including the single JSON object representing the document to another device.
	Accordingly, the recited subject matter of claims 1, 13, and 20 is allowable.

Regarding claims 2-12, 14-19, and 21, these claims depend from claim(s) 1 and 13 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Pohl et al., Efficient Creation of Multi Media eLearning Modules, 2007, LNCS 4558, pp. 457-465; 
	Di lorio et al., A Semantic Web Approach to Everyday Overlapping Markup, ASISnT, 2011, pp. 1696-1716.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176